DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/27/2021 and 5/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11, 12, 14, 15, 17-24, 27 and 29-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akinwande (US 2019/0206652 A1).

Regarding claims 1 and 17, Akinwande discloses a measurement system and an x-ray illumination source (Figs.3, 4A and 5A), including:
a) an electron emitter array including a plurality of electron emitters, each fabricated on a common substrate (Figs.3 and 5A), each of the plurality of electron emitters including:
i) an emitter structure fabricated on the common substrate (Fig.4A), the emitter structure extending from a surface plane of the common substrate in a direction normal to the surface plane, the emitter structure terminating at a sharp tip of the emitter structure (Fig.4A);
ii) an extractor electrode (polysilicon gate electrode) fabricated around the sharp tip of the emitter structure (Figs.2, 3 and 4A), where a void separates the emitter tip and at least a portion of the extractor electrode (Fig.4A); and
iii) a first insulating layer (thick dielectric insulator stack) disposed between the emitter structure and the extractor electrode (Figs.3 and 4A), where the first insulating layer electrically isolates the emitter structure and the extractor electrode, and where a difference in electrical potential between the emitter structure and the extractor electrode stimulates an electron current flow from the sharp tip of the emitter structure (Fig.4A); and
b) an anode structure spatially separated from the electron emitter array (Fig.5A), where a difference in electrical potential between the anode structure and the substrate accelerates the electron current flow from each of the plurality of electron emitters of the electron emitter array to the anode, where the incidence of the electron current flow onto the anode structure stimulates x-ray emission from the anode structure (Fig.5A).

Further regarding claim 17, Akinwande further discloses:
c) an x-ray detector 116 configured to receive radiation from a specimen in response to the incident x-ray beam and generate signals indicative of a first property of the specimen (Fig.1A).

With respect to claims 2 and 20, Akinwande further discloses that the current density of the electron current flow generated across the electron emitter array is at least 0.01 A/mm2 (par.0037, 100 A/cm2 = 10,000 A/mm2).

With respect to claims 3 and 21, Akinwande further discloses an electron lens 514 located around a path of the electron current flow from the electron emitter array to the anode structure (Fig.5A) and is configured to focus the electron current flow onto an area of the anode structure characterized by a dimension of maximum extent of less than 100 μm (each beam is focused to a 5 nm spot, par.0035).

With respect to claims 4 and 22, Akinwande further discloses that the common substrate is silicon (Figs.3 and 5A).
With respect to claims 5 and 23, Akinwande further discloses that the spacing between adjacent emitter structures of the electron emitter array is less than 5 μm (1 μm tip-to-tip spacing, par.0038).

With respect to claims 6 and 24, Akinwande further discloses that the emitter structures are capable of being spatially addressed (par.0035), which necessitates that at least a first subset  of the extractor electrodes are electrically isolated from at least a second subset of the extractor electrodes, where the first subset of extractor electrodes has a first electrical potential different from a second electrical potential applied to the second subset of extractor electrodes, in order for one subset to be turned on while the others are to be turned off (spatial addressing).

With respect to claims 9 and 27, Akinwande further discloses that the difference in electrical potential between the anode structure and the substrate is less than four times the energy of a desired x-ray emission line generated by the anode structure (Figs.5A and 5B, where Fig.5B illustrates that an acceleration voltage of 20kV enables peaks at around 9keV and 12keV, which are each less than 4x the acceleration voltage of 20kV).

With respect to claim 11, Akinwande further discloses that the x-ray illumination source further includes:
d) a vacuum chamber (Fig.5A); and
e) at least one barrier (membrane) separating a first portion of the vacuum chamber and a second portion of the vacuum chamber, where the electron emitter array is disposed in the first portion of the vacuum chamber and the anode structure is disposed in the second portion of the vacuum chamber, and where the first portion of the vacuum chamber is maintained at a lower pressure than the second portion of the vacuum chamber (Fig.5A and pars.0036 and 0040-0041).

With respect to claim 12, Akinwande further discloses that the at least one barrier includes an aperture through which the electron current flow passes (Figs.3, 4A and 5A).

With respect to claims 14, 15 and 29, Akinwande further discloses that the anode structure includes an anode material, where the electron current flow is incident on the anode material, where the anode material is solid copper metal (copper layer on beryllium substrate, Fig.5A).

With respect to claims 18 and 19, the claims are directed to intended uses that fail to provide structural or functional distinction over the prior art.  As such, the claim is anticipated by Akindwande for anticipating all limitations of parent claim 17.  See MPEP 2114(II)

Regarding claim 30, Akinwande discloses a method (Figs.3, 4A and 5A), including:
a) providing a first difference in electrical potential between at least one emitter structure of an electron emitter array and at least one extractor electrode (gate) corresponding to the at least one emitter structure, the first difference in electrical potential stimulating an electron current flow from a sharp tip of the at least one emitter structure (Fig.4A), where each emitter structure of the electron emitter array is fabricated on a common substrate (Figs.3 and 5A);
b) providing a second difference in electrical potential between the common substrate and an anode structure (Fig.5A), the second difference in electrical potential accelerating the electron current from the electron emitter array to the anode structure (Fig.5A); and
c) focusing (514) the electron current flow onto an area of the anode structure, the incidence of the electron current flow onto the anode structure stimulating x-ray emission (Fig.5A).

With respect to claim 31, Akinwande further discloses (Fig.1A):
d) illuminating 114 an area of a specimen 124 with an incident x-ray beam of the x-ray emission from the anode structure;
e) detecting 116 an amount of radiation from the specimen in response to the incident x-ray beam; and
f) generating 120 signals indicative of a first property of the specimen based on the detected amount of radiation.

With respect to claim 32, Akinwande further discloses that the current density of the electron current flow generated across the electron emitter array is at least 0.01 A/mm2 (par.0037, 100 A/cm2 = 10,000 A/mm2).

With respect to claim 33, Akinwande further discloses an electron lens 514 located around a path of the electron current flow from the electron emitter array to the anode structure (Fig.5A) and is configured to focus the electron current flow onto an area of the anode structure characterized by a dimension of maximum extent of less than 100 μm (each beam is focused to a 5 nm spot, par.0035).

With respect to claim 34, Akinwande further discloses that the common substrate is silicon (Figs.3 and 5A).

With respect to claim 35, Akinwande further discloses that the spacing between adjacent emitter structures of the electron emitter array is less than 5 μm (1 μm tip-to-tip spacing, par.0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinwande, as applied to claims 1 and 17 above, in view of Gupta (US 2015/0124934 A1).

With respect to claims 7 and 25, Akinwande further discloses a focusing electrode (collimator, Fig.5A) around the sharp tip of the emitter structure over the extraction electrode (gate, Fig.5A), where a difference in electrical potential between the emitter structure and the focusing electrode shapes the electron current flow from the sharp tip of the emitter structure (Fig.5A).
However, Akinwande does not specifically disclose a second insulating layer electrically isolating the focusing electrode from the extraction electrode.
Gupta teaches an electron emitter array of an x-ray source (Figs.1 and 2), where a focusing electrode 32 is fabricated around the sharp tip 28 of the emitter structure 36 and over the extraction electrode 30, and a second insulating layer (not separately labeled, same material as layer 35) disposed between the focusing electrode 32 and the extraction electrode 30, where the second insulating layer electrically isolates the focusing electrode 32 from the extractor electrode 30, and where a difference in electrical potential between the emitter structure 36 and the focusing electrode 32 shapes the electron current flow from the sharp tip 28 of the emitter structure 36.  In this manner, the focusing optics are provided in a self-aligned arrangement with the extraction electrode and the emitter structure (par.0030) for a compact emitter structure, where the manufacturing may be performed using the same techniques as those used by Akinwande.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Akinwande to have the second insulating layer electrically isolating the focusing electrode from the extraction electrode, as taught by Gupta, in order to provide a compact and cost-effective electron emitter array.

Claim 8, 10, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinwande, as applied to claims 1 and 17 above, in view of Chuang (US 2017/0047207 A1).

With respect to claims 8 and 26, Akinwande does not specifically disclose that the emitter array is a photocathode emitter.
Chuang teaches an electron emitter array (Fig.4b) for an electron source (or x-ray source, par.0075) having emitter structures 404 with sharp tips surrounded by an extraction electrode 407 and electrically isolated by a first insulating layer 406.  Chuang teaches that the gate voltage may be significantly lowered by using p-type silicon and operated as a photocathode emitter, where an optical light source illuminates the emitter array with optical radiation in order to enhance electron emission from the electron emitter array (par.0072).  In this manner, fabrication tolerances may be greater and/or device structures may be made smaller due to the lower risk of arcing or other dielectric breakdowns. Further, control of the electron emission may be made faster due to the lower required extraction voltage combined with the controllability of optical light sources to be essentially instantaneously operated with picosecond precision.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Akinwande to have an optical light source configured to illuminate the electron emitter array with optical radiation for enhancing the electron emission from the emitter structures, as taught by Chuang, in order to improve the reliability, size, and/or responsiveness of the x-ray source.


With respect to claims 10 and 28, Akinwande does not specifically disclose that the temperature of the electron emitter array is maintained in a range between 400 and 1000 degrees Celsius.
Chuang teaches an electron emitter array (Fig.4b) for an electron source (or x-ray source, par.0075) having emitter structures 404 with sharp tips surrounded by an extraction electrode 407 and electrically isolated by a first insulating layer 406.  The electron emitter array may be operated at temperatures between 400K and about 1000K in order to reduce contamination adhering to the surface of the field emitter.  In this manner, the vacuum requirements of the final product may be relaxed, saving manufacturing costs and/or improving yield.  Longevity may be improved due to the elevated temperature keeping the emitter tips sufficiently clean.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Akinwande to maintain the temperature of the emitter array in a range between 400 and 1000 degrees C, as taught by Chuang, in order to reduce surface contamination of the electron emitter structures, in order to simplify manufacturing and/or for improved longevity.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinwande, as applied to claim 1 above, in view of Zou (US 2009/0245468 A1).
With respect to claim 16, Akinwande does not specifically disclose that the electron emitter array is used with a rotating anode.  Akinwande teaches a micro-channeled cooled stationary anode (par.0043).
Zou teaches the practice of providing an electron emitter array as the cathode in a rotating-anode x-ray tube as an efficient alternative to thermionic cathodes.  The anode is a solid metal rotating anode as understood in the art.
The skilled artisan recognizes that the invention of Zou, having the recognized superior thermal dissipation advantages with the rotating anode, would benefit from a modular field emitter array with superior spot size control (modular design with the membrane encapsulation, par.0040; individually addressable emitters, par.0035).  Further, the tube would be able to handle the greater electron current densities than is possible with CNT emitter arrays such as those of Zou.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Akinwande to mate the modular electron emitter array with a rotating anode x-ray tube, as suggested by Zou, in order to increase the versatility of the electron emitter array.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor reasonably suggests the additional limitation that the at least one barrier includes an opening covered by a thin, metal foil, where the electron current flow passes through the thin, metal foil, as required by the combination as claimed in claim 13.  Akinwande teaches that the membrane may be graphene, amorphous silicon or silicon nitride (par.0041).  The prior art in general does not teach that a metal foil may serve as a substitute for such materials for an electron window.  At best, Nojeh (US 2019/0341217 A1) teaches the practice of using metal oxides or nitrides as electron windows (par.0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US patent documents to Iida teach many aspects of the claimed invention; however, the reference specifically teaches against having separate chambers for the electron emitter array and the x-ray generating anode;
US patent documents to Guerrera teach many aspects of the claimed invention, including an integrated lens and gate electrode assembly for each emitter structure of an electron emitter array (Fig.7), where the device is not taught for use in x-ray sources;
US patent documents to Dusberg teach a gated electron emitter array for an x-ray source;
US patent document to Tang teaches the practice of having a stacked extraction electrode and focused electrode for an electron emitter array for an x-ray source; and
US patent documents to Lu teach the practice of using thermal cathodes or photocathodes as alternative cathode structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884